DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 60/867323 and 11/945674, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These applications do not disclose a method for using CO2 as a contrast material.
Claim Objections
Claim 6 is objected to because of the following informalities:  The last line reads “delivery to a patient as a contrast media in controlled dosages patient as a contrast media.” However, it appears the phrase “patient as a contrast media” is repeated at the end of the claim. 2”. This colon should be removed and replaced with a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Recinella et al. (US 6315762).
With regard to claim 6, Recinella et al. teach a method for using CO2 as a contrast material in medical imaging procedures (Col. 3 lines 46-47), comprising: providing a source of pressurized CO2 (Fig. 1 member 11); wherein the source of pressurized CO2 is a cartridge filled with compressed CO2 (Fig 1. member 11,  Col. 4 lines 17-18); connecting the source of pressurized CO2 to a compressed gas unit for controlling delivery of the CO2 (Fig. 1, unit 13 is connected to 11 by means of connecting tube 35, Col. 5 lines 30-31) and the compressed gas unit includes a pressure regulator outputting CO2 at a selected level of pressure (Fig. 1 member 12); regulating pressure of the CO2 delivered by the compressed gas unit (member 12 necessarily regulates pressure as it controls flow); and transmitting the pressurized CO2 from the compressed gas unit to a control valve assembly for delivery to a patient as a contrast media in controlled dosages patient as a contrast media (Fig. 1 flow travels through 22 to valve 15, Col. 3 lines 46-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koninckx et al. (US 5,139,478), Semm (US 4,464,169), Hiltebrandt et al. (US 4,207,887), Binard et al. (US 3,858,572), and Falenks (US 3,674,010) all disclose method for using CO2 as contrast material as recited in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783